Citation Nr: 1302501	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  11-04 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left hydrocele, to include as secondary to a service-connected right inguinal hernia.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for bilateral hearing loss.  

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for tinnitus.  

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral leg disorder, to include thrombophlebitis and deep venous thrombosis.  

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a lung disorder, to include asbestosis.  

6.  Entitlement to an initial rating in excess of 10 percent for a scar from a right inguinal hernia.  

7.  Entitlement to a rating in excess of 0 percent for a right inguinal hernia prior to March 15, 2010, and in excess of 30 percent on and after March 15, 2010.  

8.  Entitlement to a temporary total rating under 38 C.F.R. §§ 4.29, 4.30.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955, with additional service in the Merchant Marines from January 1956 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In his substantive appeal of February 2011, the Veteran specifically requested a hearing before the Board in Washington, DC.  That request was withdrawn in writing by the Veteran in his statement of March 2011. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left hydrocele and those involving claims to reopen for service connection for bilateral hearing loss, right and left leg disorders, and a lung disorder, as well as his claims for increase for a right inguinal hernia and for scarring related to surgical repair thereof, and for a temporary total rating, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for tinnitus was denied initially and most recently by the RO through its rating decision of June 2006, and following notice to the Veteran of the adverse action taken and his appellate rights, no timely appeal was initiated.  

2.  Following entry of the June 2006 denial of service connection for tinnitus, evidence was added to the record that is cumulative of evidence on file prior to June 2006, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim for service connection for tinnitus.  


CONCLUSION OF LAW

The RO decision of June 2006, denying service connection for tinnitus, is final, and new and material evidence has not been received by VA to reopen that previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the Veteran's claim, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 &Supp. 2012); 38 C.F.R. § 3.159 (2012); see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letter, dated in January 2010, to the Veteran as to his claim to reopen for service connection for tinnitus.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has not been provided any VA medical examination in connection with the claim to reopen herein at issue and none is warranted at this time.  The initial burden belongs to the Veteran in showing that new and material evidence has been received by VA to reopen his previously denied claim, and, in this instance, the Veteran has not met his burden and no VA examination is therefore in order.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations.  

Whether New and Material Evidence Has Been Received by VA

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110,1131 (West 2002); 38 C.F.R. § 3.303 (2012).  In addition, certain chronic diseases, including an organic disease of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Service connection for tinnitus was initially and most recently denied by VA through an RO rating decision of June 2006.  The basis of that decision was that tinnitus was not shown in service or otherwise demonstrated to have been of service origin or otherwise linked to military service.  Written notice of that denial was provided to the Veteran at his address of record later in June 2006, but a timely appeal of that denial was not initiated, thereby rendering the June 2006 action final.  38 U.S.C.A. § 7105.  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  

In connection with the Veteran's application for VA compensation filed in December 2005, he indicated that his Air Force duties required him to be in close proximity to jet engines on a daily basis without adequate ear protection and that, based on that exposure, he sustained acoustic trauma leading to constant tinnitus.  Service treatment records showed no complaint, diagnosis, or treatment of tinnitus.  Postservice treatment records first identified a complaint of ear ringing many, many years following service separation.  A VA audiological examination in May 2006 confirmed the existence of tinnitus, and while the VA examiner indicated that the Veteran reported having experienced inservice tinnitus, it was her medical opinion that the Veteran's tinnitus was less likely than not caused by or the result of inservice acoustic trauma.  

Following entry of the June 2006 denial, much additional evidence was added to the record, very little of which is pertinent to the disorder at issue.  In pertinent part, the Veteran submitted to the RO a December 2009 claim to reopen in which he alleged entitlement to service connection for tinnitus on the basis of working around jet engines without ear plugs.  Medical examination and treatment reports identify various complaints, some of which are hearing-related, but without specific identification of tinnitus or any finding or medical opinion linking the Veteran's tinnitus to his period of military service or any event thereof, inclusive of acoustic trauma.  

Review of the evidence received by VA since the most recent, final denial of service connection for tinnitus indicates that such evidence is not both new and material.  The only pertinent evidence is that received from the Veteran and it involves his claim documents in which he simply reiterates previously advanced contentions that he developed tinnitus in service as a result of acoustic trauma caused by jet engines and insufficient ear protection.  Clearly those items which duplicate evidence previously submitted and reviewed by VA are not "new."  Other items of evidence, though not previously before agency decision makers, are merely cumulative of prior allegations.  In all, the evidence added to the record since entry of the June 2006 denial does not demonstrate the service incurrence or aggravation of the Veteran's claimed tinnitus.  While the Veteran is competent to identify the occurrence of ear-related symptoms, he is without the medical expertise as to render competent his opinions as to medical diagnosis or etiology.  It is therefore concluded by the Board that new and material evidence has not been received and the Veteran's claim of entitlement to service connection for tinnitus may not now be reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).  Denial of the claim to reopen is thus required. 


ORDER

New and material evidence not having been received by VA, the previously denied claim for service connection for tinnitus is not reopened and that portion of the appeal is denied.  


REMAND

Additional pertinent evidence as to the remaining issues on appeal, was added to the Veteran's virtual VA claims folder in August and September 2012, following issuance of the most recent supplemental statement of the case in June 2012, but prior to the certification of the instant appeal to the Board.  Remand to permit the AMC on behalf of the RO to consider that evidence and issue a supplemental statement of the case is required.  38 C.F.R. §§ 19.31, 19.37 (2012).  

As for the Veteran's original claim for direct and secondary service connection for a hydrocele, it is evident that the development undertaken to date as to the question of the aggravation of the Veteran's hydrocele by service-connected residuals of a right inguinal hernia is lacking.  The record reflects that the Veteran was afforded a VA medical examination in February 2010 in order to assess the nature of the relationship between the conditions in question, but the VA medical examiner failed to address adequately the question of aggravation of a nonservice-connected disorder by service-connected disability.  The U.S. Court of Appeals for Veterans Claims has indicated that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  

There are specific notice requirements regarding claims to reopen for compliance by VA with its duty to notify a claimant for certain VA benefits.  Prior to the adjudication of a petition to reopen a service connection claim, the claimant be must be given notice of prior denials, the reasons therefor, and the elements of service connection and of new and material evidence.  Kent, 20 Vet. App. at 10-11.  In this instance, the RO in its January 2010 correspondence failed to acknowledge the existence of a Board decision entered in July 2009 in which claims for service connection for bilateral hearing loss, a lung disorder, and bilateral leg disorder were addressed on their merits and denied.  Rather the RO erroneously advised the Veteran that the most recent final denial had occurred in March 2005, which in actuality was subsumed by the Board's action in July 2009, see 38 C.F.R. § 20.1104 (2012), or the reasons for the Board's determinations reached upon its de novo review of the record.  Remand for Kent compliance as to the claims to reopen for hearing loss, as well as lung and bilateral leg disorders, is needed.  

By this appeal, the Veteran also seeks entitlement to a temporary total rating, but it is unclear whether it is being sought under 38 C.F.R. § 4.29 and/or 38 C.F.R. § 4.30 and for what period(s) of hospitalization or convalescence.  The RO has attempted to address the issue as generically as possible, but a full and complete adjudication requires the Board to inquire from the Veteran what he is seeking, the basis of the claim, and what specific period or periods of hospitalization or convalescence are alleged.  Once necessary details are provided, the AMC must then ensure that all pertinent records of medical treatment are obtained for review.   

Accordingly, this portion of the appeal is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request that the Veteran specify whether he seeks a temporary total rating under 38 C.F.R. § 4.29 and/or 38 C.F.R. § 4.30, and for what specific period(s) of hospitalization or convalescence.  Additional, supplementary information relating to those periods of hospitalization or convalescence, to include the dates thereof, locations, and the names and addresses of attending medical professionals, should be provided.  

Upon receipt of the aforementioned clarifying information from the Veteran, ensure that the record is as complete as possible to the alleged periods of hospitalization or convalescence, and, if not, obtain all pertinent treatment records for inclusion in the Veteran's VA claims folder.  

2.  Provide to the Veteran written notice required by Kent as to his claims to reopen for service connection for bilateral hearing loss, a lung disorder, and a bilateral leg disorder, including notice of prior June 2009 Board decision, the reasons therefor, and the elements of service connection and of new and material evidence.  

3.  Obtain for inclusion in the Veteran's claims folder all pertinent VA treatment records, not already on file, to include those compiled since September 15, 2012.  

4.  Return the VA medical examination report of February 2, 2010, by J.W. Tiefert, M.D., at the VA Medical Center in Lexington, Kentucky, for the preparation by Dr. Tiefert of an addendum to his earlier report.  That addendum should address fully the question of the aggravation of the Veteran's claimed hydrocele by his service-connected residuals of a right inguinal hernia.  If Dr. Tiefert is unavailable or in the event he desires to further examine the Veteran, the Veteran should be accorded an additional VA medical examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed hydrocele.  The Veteran's VA claims file must be furnished to Dr. Tiefert or his designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed. 

Following a review of the claims folder, Dr. Tiefert or other VA medical professional is asked to address the following question, providing a rationale that includes reference to specific facts of this case for the opinion offered: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed hydrocele has been aggravated (chronically worsened) by the service-connected residuals of a right inguinal hernia?  If it is determined that the claimed disorder was worsened by a service-connected disorder, to the extent that is possible the VA medical professional should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

Dr. Tiefert or his designee is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA reviewer is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

5.  Lastly, readjudicate the Veteran's original claim for service connection for a hydrocele, to include as secondary to service-connected residuals of a right inguinal hernia; his claims to reopen for service connection for bilateral hearing loss, a lung disorder, and a bilateral leg disorder; and claims for initial rating or increase for a right inguinal hernia, a scar from a right inguinal hernia, and a temporary total rating, based on all of the evidence of record, including that received by VA since issuance of the supplemental statement of the case in June 2012.  If any benefit sought on appeal continues to be denied, furnish to the Veteran a supplemental statement of the case and afford him a reasonable opportunity in which to respond, prior to returning the case to the Board for additional review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


